Citation Nr: 0205249	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  96-23 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by umbilical drainage.

2.  Entitlement to an initial evaluation in excess of 10 
percent for dyshidrosis of the hands.

(The Board will address the issues of entitlement to service 
connection for a bilateral wrist disorder, residuals of 
injuries to the ankles, a right shoulder disorder, and 
entitlement to an initial compensable evaluation for a left 
knee disability, an initial compensable evaluation for 
tinnitus, and an initial compensable evaluation for left shin 
splints in a separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from July 1983 to November 
1983, and from October 1990 to October 1994.  Her claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 1995 rating decision, in which the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office denied service connection for a right shoulder 
disorder, arthritis of the wrists, a right knee injury, 
bilateral ankle injuries, right shin splints, pes planus, 
gastroenteritis with report of Helicobacter pylori, and navel 
leakage, granted service connection and assigned a 10 percent 
evaluation for left shoulder, tendonitis, and granted service 
connection and assigned noncompensable evaluations for 
dyshidrosis of hands, tinnitus with possible Eustachian tube 
dysfunction, low back strain, left shin splints and a left 
knee disorder, effective from October 31, 1994.  The veteran 
appealed the RO's decision with regard to all but one of the 
issues previously noted: entitlement to service connection 
for pes planus.  

Subsequently, the veteran's claims file was transferred to 
the Chicago, Illinois, VA Regional Office (RO), and in rating 
decisions dated July 1996 and February 1998, the RO granted 
the veteran service connection for gastritis and increased 
the noncompensable evaluations assigned the veteran's 
dyshidrosis of hands and low back strain to 10 percent, 
effective from October 31, 1994.  In June 1998, the veteran 
withdrew her appeal with regard to the issues of entitlement 
to higher evaluations for a left shoulder disability and low 
back strain.  In February 1999, the Board granted the veteran 
entitlement to service connection for residuals of a right 
knee injury and right shin splints, and affirmed the RO's 
decision with regard to all of the remaining issues on 
appeal.  In a rating decision dated February 1999, the RO 
effectuated the Board's decision granting entitlement to 
service connection for residuals of a right knee injury and 
right shin splints.   

The veteran appealed the Board's decision with regard to the 
remaining issues to the United States Court of Appeals for 
Veterans Claims (Court), and in April 2001, based on motions 
filed by the parties at issue in this appeal, the Court 
vacated the Board's decision and remanded the case to the 
Board for multiple reasons, including, in pertinent part, to 
readjudicate the claims pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5107). 

Pursuant to authority granted by 67 Fed. Reg. 3,099-3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the issues 
of entitlement to service connection for a bilateral wrist 
disorder, entitlement to service connection for residuals of 
injuries to the ankles, entitlement to service connection for 
a right shoulder disorder, entitlement to an initial 
compensable evaluation for a left knee disability, 
entitlement to an initial compensable evaluation for 
tinnitus, and entitlement to an initial compensable 
evaluation for left shin splints.  When the Board completes 
this development, it will notify the veteran as required by 
Rule of Practice 903.  67 Fed. Reg. 3,099-3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  The Board will 
then wait for, and review, a response to the notice and, 
thereafter, prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claims of entitlement to service connection 
for a disorder manifested by umbilical drainage and 
entitlement to an initial evaluation in excess of 10 percent 
for dyshidrosis of the hands, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of these claims.

2.  The veteran does not currently have a disorder manifested 
by umbilical drainage.

3.  The veteran's dyshidrosis has improved since January 
1995, but periodically causes itching and burning vesicular 
lesions on the left palm and right fingers.


CONCLUSIONS OF LAW

1.  A disorder manifested by umbilical drainage was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303 (2001), as amended by 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102). 

2.  The criteria for an initial evaluation in excess of 10 
percent for dyshidrosis of the hands have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.118, Diagnostic Codes 
7806, 7813 (2001), as amended by 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is 
entitled to service connection for a disorder manifested by 
umbilical drainage and whether she is entitled to an initial 
evaluation in excess of 10 percent for dyshidrosis of the 
hands.  In rating decisions dated in June 1995, July 1996 and 
February 1998, the RO denied the veteran entitlement to these 
benefits, including on the basis that she had not submitted 
well-grounded claims for service connection.  

The veteran appealed the RO's June 1995 decision, and during 
the pendency of the appeal, the President signed into law 
legislation that eliminates the need for a claimant to submit 
a well-grounded claim and enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107).  The change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  38 U.S.C.A. § 5107, note (Effective 
and Applicability Provisions) (West Supp. 2001).  

Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, the RO has not indicated 
that it developed and considered the veteran's claims of 
entitlement to service connection for a disorder manifested 
by umbilical drainage and entitlement to an initial 
evaluation in excess of 10 percent for dyshidrosis of the 
hands pursuant to the VCAA.  However, as explained in greater 
detail below, prior to the enactment of the law, the RO took 
action that is consistent with the notification and 
assistance provisions of the VCAA, and thereafter, the RO 
readjudicated the veteran's claims based on all of the 
evidence of record.  In light of the foregoing, the Board's 
decision to proceed in adjudicating these particular claims 
does not prejudice the veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

First, as required by the VCAA, VA notified the veteran of 
the information needed to substantiate her claims and allowed 
her the opportunity to submit or aid in submitting such 
information.  See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2001).  In rating decisions dated in June 1995, July 1996 and 
February 1998, letters notifying the veteran of those 
decisions, a statement of the case issued in February 1996, 
and supplemental statements of the case issued in July 1996 
and February 1998, the RO informed the veteran of the reasons 
for which her claims had been denied, including because she 
had not submitted evidence establishing the existence of a 
current disability or linking a current disability to service 
(evidence that was previously needed to well ground a service 
connection claim and that is still required to grant a 
service connection claim on the merits), and of the evidence 
needed to substantiate those claims, notified the veteran of 
all regulations pertinent to her claims, and provided her an 
opportunity to present additional evidence and argument, 
including in the form of hearing testimony, in support of her 
claims.  In a decision issued in February 1999, the Board 
provided the veteran further guidance with regard to the 
evidence needed to substantiate her claims, and in October 
2001, after the Court vacated the Board's February 1999 
decision, the Board provided the veteran one more opportunity 
to submit evidence in support of her claims.

Second, as required by the VCAA, VA fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to her claims.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  For instance, the RO secured and 
associated with the claims file all evidence the veteran 
identified as being pertinent to her claims, including VA 
outpatient treatment records and reports from the Madigan 
Army Medical Center.  The veteran has not reported, and the 
Board is not aware of, any other outstanding evidence that 
needs to be obtained in support of the veteran's claims.  In 
addition, the RO developed the medical evidence of record to 
the extent necessary to decide the veteran's claims.  In 
February 1995 and October 1997, the RO afforded the veteran 
VA examinations of her claimed disorders, during which 
examiners addressed whether these disorders were present, and 
if so, the extent to which they impaired the veteran's 
ability to function.

The VCAA does not require remand of all claims pending on its 
effective date.  See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001); see also Wensch v. Principi, 15 Vet. App. 362, 
367-70 (2001) (holding that when there is extensive factual 
development in a case, including in the record on appeal and 
in a detailed Board decision, and further assistance would 
not aid in substantiating a claim, the VCAA is inapplicable).  
In this case, there is simply no other information or 
assistance the RO or the Board could provide the veteran to 
develop further the claims at issue in this decision.  
Inasmuch as the RO and the Board have notified the veteran of 
the evidence needed to substantiate her claims and have 
obtained and fully developed all relevant evidence necessary 
for the equitable disposition of those claims, further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict 
adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran).  Rather, a review 
of the merits of the veteran's claims is in order. 

I.  Service Connection

The veteran claims that she is entitled to service connection 
for a disorder manifested by umbilical drainage disorder 
because the disorder first manifested in service.  Service 
connection may be granted for disability resulting from 
injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. § 
3.303(a) (2001).  Subsequent manifestations of a chronic 
disease in service, however remote, are to be service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

The veteran in this case had active service from July 1983 to 
November 1983, and from October 1990 to October 1994.  Her 
service medical records reflect that, during this time 
period, she complained of umbilical drainage.  Specifically, 
in August 1994, the veteran sought treatment for abdomen pain 
and irritation and leakage of clear fluid from the navel.  An 
examiner diagnosed local trauma, no infection.

Although the service medical records confirm that the veteran 
sought treatment for umbilical drainage in service, medical 
records dated after the veteran was discharged from service 
do not support the veteran's claim for service connection for 
a disorder manifested by umbilical drainage.  These records, 
specifically, VA outpatient treatment records, VA examination 
reports and reports from the Madigan Army Medical Center, 
disclose that the veteran does not currently have the claimed 
disorder.

During a VA general medical examination in January 1995, the 
veteran reported that clear liquid had been draining from her 
navel for four months, but had recently abated.  The examiner 
noted that the veteran had a history of umbilical discharge, 
which was "currently not present."  Following this 
examination, the veteran received VA outpatient treatment for 
a variety of medical complaints unrelated to her navel and 
underwent another VA examination, but during the outpatient 
visits and VA examination, no examiner noted that the veteran 
had umbilical drainage.  In fact, during the VA examination, 
which was conducted in October 1997, the veteran expressed no 
complaints related to her navel.

To merit an award of service connection under 38 U.S.C.A. § 
1110 or 38 U.S.C.A 
§ 1131, the veteran must submit competent evidence 
establishing the existence of a present disability resulting 
from service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. 
Cir. 1998); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, there is simply no evidence to support 
the veteran's assertions that she currently has a disorder 
manifested by umbilical drainage, and the veteran's 
assertions in this regard may not be considered a competent 
diagnosis of a current disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).  

Based on the aforementioned findings, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
disorder manifested by umbilical drainage.  The evidence is 
not in relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in resolution of this claim 
and this claim must be denied. 

II.  Higher Initial Evaluation - Dyshidrosis of the Hands

The veteran claims that the evaluation assigned her skin 
disability should be increased to reflect more accurately the 
severity of the symptomatology affecting her hands.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  Where an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate 
evaluations can be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations 
may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999). 

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential to consider the 
disability in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2001).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001). 

By rating decision dated June 1995, the RO awarded the 
veteran service connection for dyshidrosis of the hands.  The 
RO assigned that disability a noncompensable evaluation 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7813, by 
analogy to dermatophytosis.  Dyshidrosis is not listed in the 
rating schedule; therefore, it is permissible to evaluate 
this disability under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2001).  In this case, dyshidrosis and 
dermatophytosis are closely related diseases with similar 
symptomatology.  It is thus appropriate to evaluate the 
veteran's skin disability analogously to dermatophytosis 
under DC 7813.  By rating decision dated July 1996, the RO 
increased the evaluation assigned the veteran's skin 
disability to 
10 percent pursuant to the same DC.

According to DC 7813, unless otherwise provided, the 
veteran's skin disability is to be rated as for eczema, under 
38 C.F.R. § 4.118, DC 7806, dependent upon location, extent, 
and repugnant or otherwise disabling character of 
manifestations.  DC 7806 provides that a noncompensable (0 
percent) evaluation is assignable for eczema with slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent evaluation is assignable 
for eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
evaluation is assignable for eczema with constant exudation 
or itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation is assignable for eczema with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. 
§ 4.118, DC 7806 (2001).  

In assigning an evaluation for a skin disability, 
consideration must be given to the frequency and duration of 
the outbreaks as well as the appearance and virulence of the 
skin disorder during the outbreaks.  Bowers v. Derwinski, 2 
Vet. App. 675, 676-77 (1992).  In this case, for the reasons 
that follow, the Board believes that the veteran's service-
connected skin disability picture more nearly approximates 
the 
10 percent evaluation that is currently assigned under DC 
7806.  

During service, the veteran was treated for periodic rashes 
on her hands.  Shortly after discharge, in November 1994, she 
sought VA outpatient treatment for a rash on her left wrist 
and finger.  The examiner noted that the veteran had a four-
centimeter scaly, hyperkeratotic plaque with deep tiny 
vesicles on the base of her left palm and a small area of 
hyperkeratosis on the side of her right second digit.  The 
examiner diagnosed dyshydrotic eczema and prescribed 
medication.  

During a VA examination in January 1995, the veteran reported 
that, for eight months, she had been having chronic vesicular 
lesions on the palm of her left hand and the fingertips of 
both of her hands.  She also reported that medication helped, 
but did not alleviate reoccurrence.  The examiner noted that 
there were no lesions seen other than a dried, slightly 
thickened, excoriated area on the veteran's left palm.  The 
examiner diagnosed dyshidrotic eczema of both hands.  

Thereafter, the veteran sought additional VA outpatient 
treatment for complaints of skin problems, including on her 
hands.  In April 1995, an examiner noted an area of tiny, 
hyperkeratotic vesicles on the veteran's left palm, and 
diagnosed dyshydrotic eczema.  Similarly, in July 1995, an 
examiner noted tiny erythematous papules grouped on the 
veteran's left hand and diagnosed, in pertinent part, 
dyshydrotic eczema.  In November 1995, the veteran reported 
that the rash on her fingertips came and went, and caused 
itching and burning.  The examiner noted a few, small papules 
over the dorsal aspect of the veteran's fingers, mild 
lichenification at the base of her left palm and no erythema.  
The diagnosis remained the same.  From 1996 to 1997, the 
veteran did not seek outpatient treatment for skin 
complaints.  

The veteran underwent another VA examination in October 1997, 
at which time she reported that, although she experienced 
eczema on her hands intermittently, it was not present during 
the examination and had improved since the last rating.  She 
indicated that, when there was a flare-up, it consisted of 
oozing from the left palm and right fingers, and itching and 
burning.  The examiner noted no skin findings, but diagnosed 
dyshidrotic eczema of the hands. 

The aforementioned evidence establishes that the veteran's 
dyshidrosis periodically causes itching and burning vesicular 
lesions on the left palm and right fingers.  The veteran has 
admitted that these symptoms are not constant and have 
actually improved since January 1995.  Based on this fact, 
the Board concludes that the criteria for an evaluation in 
excess of 10 percent for this disability have not been met.  
There is no evidence establishing that the veteran 
experiences constant exudation or itching, extensive lesions, 
or marked disfigurement, which is required to warrant an 
initial evaluation in excess of 10 percent under DC 7806.    

Inasmuch as the preponderance of the evidence is against an 
evaluation in excess of 10 percent for dyshidrosis of the 
veteran's hands, the veteran's claim for that benefit must be 
denied.  In reaching its decision, the Board considered the 
potential application of all other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disabilities.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).  The veteran has not asserted, nor does the 
evidence show, that the skin disability at issue causes 
marked interference with employment, necessitates frequent 
periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards so as to warrant assignment of an extra-schedular 
evaluation.  In the absence of such factors, the Board is not 
required to take further action in accordance with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2001).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to service connection for a disorder manifested 
by umbilical drainage is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for dyshidrosis of the hands is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

